TIMMONS-GOODSON, Judge, dissenting.
Because I conclude that the Industrial Commission erred in its opinion and award, I respectfully dissent.
"Under the Tort Claims Act, jurisdiction is vested in the Industrial Commission to hear claims against the State of North Carolina for personal injuries sustained by any person as a result of the negligence of a State employee while acting within the scope of his employment." Guthrie v. State Ports Authority, 307 N.C. 522, 536, 299 S.E.2d 618, 626 (1983). On appeal from a decision by the Full Commission, this Court reviews the decision for errors of law "only under the same terms and conditions as govern appeals in ordinary civil actions, and the findings of fact of the Commission shall be conclusive if there is any competent evidence to support them." N.C. Gen.Stat. § 143-293 (2003). Nevertheless, "[i]f the [F]ull Commission applied an incorrect standard of review to the deputy commissioner's findings, this Court could reject the [F]ull Commission's findings and conclusions as errors of law." Hummel v. University of N.C., 156 N.C.App. 108, 112-13, 576 S.E.2d 124, 127, disc. review granted, 357 N.C. 459, 585 S.E.2d 757 (2003), disc. review improvidently granted, 358 N.C. 130, 591 S.E.2d 518 (2004).
This Court has previously noted that "[t]he purpose of requiring a claimant to name the negligent employee of the State agency is to enable the agency to investigate the employee involved and not all employees." Davis v. North Carolina Dept. of Human Resources, 121 N.C.App. 105, 111, 465 S.E.2d 2, 6 (1995), disc. review denied, 343 N.C. 750, 473 S.E.2d 612 (1996). However, "although the Tort Claims Act is strictly construed, the rule of strict construction should not be replaced by one of `technical stringency.'" Id. (quoting Northwestern Distributors, Inc. v. Dept. of Transp., 41 N.C.App. 548, 550, 255 S.E.2d 203, 205, cert. denied, 298 N.C. 567, 261 S.E.2d 123 (1979)).
In Davis, this Court concluded that the plaintiff's affidavit "gave sufficient notice to defendant to allow it to narrow its investigation to those involved[,]" in that the affidavit "named the correct state agency, as required by section 143-297, the specific division of that agency, as well as the [location] where the alleged negligence took place." 121 N.C.App. at 111, 465 S.E.2d at 6. Despite the affidavit's failure to name the specific employee found negligent by the Full Commission, we affirmed the Full Commission's ruling, noting that "the objective of section 143-297 was achieved." Id.
Our decision in Davis was consistent with previous determinations by this Court, including Northwestern Distributors, Inc. In Northwestern Distributors, Inc., plaintiff's affidavit named only one of the two employees whose "negligence combined and concurred" to injure plaintiff. 41 N.C.App. at 552, 255 S.E.2d at 206. However, we determined that "[t]he name of Joe Bill Moxley, the driver of the truck, and other information in plaintiff's affidavit gave to defendant sufficient notice of which employee or employees were involved so that defendant could properly confine its investigation." Id. Similarly, in Smith v. N.C. Dep't of Transp., 156 N.C.App. 92, 576 S.E.2d 345 (2003), the plaintiff named the Secretary of Transportation, two division managers, and "unknown employees" as the individuals directly responsible for the safety of a particular railroad crossing. This Court determined that the "names and information [provided in plaintiff's affidavit] gave defendant sufficient information to `enable the agency to investigate the employee actually involved rather than all employees.'" Id. at 100, 576 S.E.2d at 351 (quoting Northwestern Distributors, Inc., 41 N.C.App. at 551, 255 S.E.2d at 206). We thus concluded that the plaintiff was not required to name the specific employee responsible for placing a sign at the railroad crossing.
In the instant case, the Full Commission's decision reversed the opinion and award of Deputy Commissioner Ford, who had previously found that defendant's employees had been negligent in their duties with respect to plaintiff's injuries. Deputy Commissioner Ford had concluded that both Wall and the personnel under her supervision were negligent *847in their care and maintenance of the tree. However, on appeal, the Full Commission based its denial of plaintiff's claim upon its determination that plaintiff had failed to demonstrate that either of the two employees named in the affidavit were negligent. Specifically, the Full Commission found that "[t]here was no evidence that ... Ron Ferguson had any involvement with the tree that fell on plaintiff," and that "[t]here is no showing that Ms. Wall violated any applicable standard of care in her management of the horticulture department and supervision of the horticulture staff." Thus, because the Full Commission determined that "[plaintiff] failed to prove that either of the named employees of defendant, Ron Ferguson and Virginia Wall[,] breached any applicable standard of care," the Full Commission concluded that "plaintiff has failed to prove negligence and is not entitled to recovery." I conclude that the Full Commission erred.
Plaintiff's affidavit contains a detailed depiction of how her injuries occurred and specifically states that the injuries occurred inside the African Pavilion. The affidavit names Ferguson and Wall as negligent employees and contains reference to their supervisory titles. The affidavit alleges that "[t]he injury occurred because the ficus tree which was indoors had been permitted to grow too large for its roots or alternatively had not been properly maintained to prevent it from becoming unsafe[,]" and it states that "[t]he ficus tree was under the exclusive control of the Zoo personnel." I conclude that plaintiff's affidavit provides "sufficient notice to defendant to allow it to narrow its investigation to those involved" in the maintenance of the ficus tree, including the personnel supervised by Wall. Davis, 121 N.C.App. at 111, 465 S.E.2d at 6.
However, there is no indication that the Full Commission considered whether any of Wall's personnel were negligent in their duties. The Full Commission's own findings of fact and conclusions of law indicate that it confined its review to the two employees named in the affidavit. By placing emphasis on the words "management" and "supervision" contained within the Full Commission's finding of fact number eighteen and conclusion of law number four, the majority concludes that the Full Commission considered the actions of Wall's staff in its opinion and award. I would not make such a leap. Although I recognize that the Full Commission serves as an appellate committee and is given the authority to reverse the decision of a Deputy Commissioner, I conclude that the Full Commission's decision in the instant case involved the application of a "technical stringency," and thus runs counter to the legislative purpose of the Tort Claims Act. I would therefore hold that the Full Commission erred in failing to consider the negligence of the personnel supervised by Wall, and, accordingly, I would reverse and remand the case.